Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.20 Page 1 of 24



	
	
	
	
	
	
	
	
	
	
	
	
	
	
	




               Exhibit 1
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.21 Page 2 of 24
                                                                                                Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                                                         US009966174B2


 c12)   United States Patent                                                                                  (IO)       Patent No.:     US 9,966,174 B2
        Naftali et al.                                                                                        (45)       Date of Patent:      May 8, 2018

 (54)   FLEXIBLE MAGNETIC SEALING                                                                       (56)                             References Cited
        APPARATUS
                                                                                                                                   U.S. PATENT DOCUMENTS
 (75)   Inventors: Philip Naftali, Miclnnoret (IL); Izik
                   Moalem, Moshav Adanim (IL)
                                                                                                                  2,319,292 A        *     5/1943 Boggs ...................... A41D 3/08
                                                                                                                                                                                  135/119
                                                                                                                  2,959,832 A        *    11/1960 Baermann ....................... 24/303
 (73)   Assignee: GOOPER HERMETIC LTD. (IL)
                                                                                                                                             (Continued)
 ( *)   Notice:      Subject to any disclaimer, the term ofthis
                                                                                                                                 FOREIGN PATENT DOCUMENTS
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 66 days.                                                          JP                         48-84984 u         10/1973
                                                                                                        JP                        S49112604 U          9/1974
 (21)   Appl. No.:         13/698,320                                                                                                        (Continued)
 (22)   PCT Filed:         May 12, 2011
                                                                                                                                    OTHER PUBLICATIONS
 (86)   PCT No.:           PCT/IL2011/000381                                                            International Search Report of PCT/IL2011/000381, dated Dec. 5,
        § 371 (c)(l),                                                                                   2011.
        (2), (4) Date:     Nov. 16, 2012                                                                                                     (Continued)
 (87)   PCT Pub. No.: W02011/145088
        PCT Pub. Date: Nov. 24, 2011                                                                    Primary Examiner - Jason W San
                                                                                                        (74) Attorney, Agent, or Firm -Akerman LLP
 (65)                    Prior Publication Data
        US 2013/0061431 Al                  Mar. 14, 2013                                               (57)                                ABSTRACT
               Related U.S. Application Data                                                            A magnetic sealing closure, comprising: a. a first flexible
 (60)   Provisional application No. 61/345,120, filed on May                                            strip, with a plurality of cavities adapted to incorporate a
        16, 2010, provisional application No. 61/413,996,                                               plurality of magnetic elements; b. a second flexible strip,
        filed on Nov. 16, 2010.                                                                         with a plurality of cavities adapted to incorporate a plurality
                                                                                                        of magnetic elements; wherein said sealing closure com-
 (51)   Int. Cl.                                                                                        prises membranes connectable to said first strip, and a
        HOlF 7102                (2006.01)                                                              second membrane connectable to said second strip, such that
        A45C 13110               (2006.01)                                                              said plurality of magnetic elements of said second strip are
                           (Continued)                                                                  embedded within said plurality of cavities between said
 (52)   U.S. Cl.                                                                                        second strip and said second membrane; when said first and
        CPC ....... HOlF 710215 (2013.01); A45C 1311069                                                 second strips and are brought together from the side of said
                         (2013.01); HOlF 710263 (2013.01);                                              first and second membranes, magnetic elements of said first
                                                                                                        and said second strips magnetically attract each other, such
                          (Continued)
                                                                                                        that a sealing is provided.
 (58)   Field of Classification Search
        CPC ......... HOlF 1/00; HOlF 7/0215; H01F 7/0263
                          (Continued)                                                                                             18 Claims, 8 Drawing Sheets




                            21 0 . . _ __________________________________ j   _________ \ __________________________________ _

                                      !\000000 0 0 0 0 0

                                           00000000000
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.22 Page 3 of 24


                                                                   US 9,966,174 B2
                                                                              Page 2


 (51)    Int. Cl.                                                                      2007/0094852 Al*     5/2007 Wang.                          A44B 19/32
         A41F 1100                     (2006.01)                                                                                                          24/389
         E04H 15132                    (2006.01)                                       2007/0214613   Al* 9/2007     Shiao .............................. 24/303
                                                                                       2007/0218234   Al* 9/2007     Wu et al. ..................... 428/40.l
 (52)    U.S. Cl.                                                                      2007/0218235   Al* 9/2007     Wu et al. ..................... 428/40.l
         CPC .............. A41F 11002 (2013.01); E04H 15132                           2009/0288241   Al* 11/2009    Fullerton et al. ................. 2/421
                                 (2013.01); YlOT 24132 (2015.01)                       2009/0289090   Al* 11/2009    Fullerton et al. ............. 224/183
 (58)    Field of Classification Search                                                2010/0125982   Al* 5/2010     Chou                         A44B 19/32
         USPC .................................................... 24/303, 306                                                                            24/397
                                                                                       2010/0275419 Al* 11/2010      Milius ............................. 24/306
         See application file for complete search history.                             2011/0303254 Al* 12/2011      Tucker .................... E04B 1/167
                                                                                                                                                          135/96
 (56)                       References Cited                                           2012/0216374 Al*     8/2012   Manuello ................ A41F 1/002
                                                                                                                                                          24/303
                    U.S. PATENT DOCUMENTS
                                                                                                FOREIGN PATENT DOCUMENTS
        3,102,314 A *        9/1963 Alderfer ................. A41F 1/002
                                                                          24/303
        3,161,932   A   *   12/1964 Russell ........................... 24/303
                                                                                   JP               63-016744   u      2/1988
                                                                                   JP              H02118651    U      9/1990
        3,211,966   A   *   10/1965 Blume .......................... 335/302       JP               H0426864    U      3/1992
        3,483,494   A   *   12/1969 Cromie                              128/852
                                                                                   JP              H08502427    A      3/1996
        3,546,643   A   *   12/1970 Virostek ....................... 335/303
                                                                                   JP              H09328149    A     12/1997
        3,629,905   A   *   12/1971 Cote .......................... 24/30.5 R      JP              Hll269713    A     10/1999
        3,665,355   A   *    5/1972 Sasaki et al. ................. 335/306        JP             2005335769    A     12/2005
        3,710,291   A   *    1/1973 Nicoud ......................... 335/306
                                                                                   WO            1994/008541    Al     4/1994
        3,727,658   A   *    4/1973 Eldridge, Jr. ................. 206/370
                                                                                   WO            2008/025905    A2     3/2008
        3,827,019   A   *    7/1974 Serbu ...................... A41F 1/002        WO            20111145088    A2    11/2011
                                                                         135/117
        4,374,888 A *        2/1983 Bornslaeger .............. B32B 5/26
                                                                        428/198                        OTHER PUBLICATIONS
        4,399,595 A *        8/1983 Yoon ....................... A41F 1/002
                                                                          24/303   Written Opinion of the International Search Authority of PCT/
        4,826,059   A *      5/1989 Bosch et al. .................. 224/183        IL2011/000381, dated Dec. 5, 2011.
        5,186,373   A *      2/1993 Taylor ........................... 224/183     International Preliminary Report on Patentability of PCT/IL2011/
        5,604,960   A *      2/1997 Good .............................. 24/303     000381, dated Jun. 5, 2012 .
        5,682,653   A *     11/1997 Berglof et al. ................. 24/303
                                                                                   Patent Examination Report of the Australian Patent Office dated
        6,226,842   Bl *     5/2001 Wong .............................. 24/303
        6,301,754   Bl*     10/2001 Grunberger et al. ........... 24/303           Sep. 16, 2014, in the corresponding Australian Patent Application
        6,412,116   Bl*      712002 Clark ................................ Vl29    No. 2011254211.
        6,434,801   B2 *     8/2002 Grunberg er ..................... 24/303       Office Action of the Israeli Patent Office dated May 19, 2013, in the
        7,022,394   B2 *     412006 Fujisawa .                A44B 18/0049         corresponding Israeli Patent Application No. 205846.
                                                                       241442      Office Action of the Israeli Patent Office dated May 3, 2015, in the
        7,187,261 B2 *       3/2007 Cassar .......................... 335/306      corresponding Israeli Patent Application No. 205846 .
        8,662,298 B2 *       3/2014 Aldana                       A45C 11/00        Office Action of the Israeli Patent Office dated Mar. 2, 2016, in the
                                                                       206/320     corresponding Israeli Patent Application No. 205846.
        8,695,193 B2 *       4/2014 Kress                       A47H 99/00         Office Action of the Israeli Patent Office dated May 10, 2016, in the
                                                                   1121475.06      corresponding Israeli Patent Application No. 205846.
  2001/0014998      Al       8/2001 Grunberger                                     Notification of Reason for Refusal of the Japanese Patent Office
  2001/0055666      Al*     12/2001 Lee et al. ...................... 428/156      dated Mar. 10, 2015, in the corresponding Japanese Patent Appli-
  2003/0029006      Al *     212003 Pelt et al. ....................... 24/303     cation No. 2013-510725.
  2003/0230606      Al *    12/2003 Devinie ........................ 224/183
                                                                                   Decision of Refusal of the Japanese Patent Office dated Apr. 5,
  2005/0102802      Al*      512005 Sitbon et al. ................... 24/303
  2006/0006969      Al *     1/2006 Cassar .......................... 335/306      2016, in the corresponding Japanese Patent Application No. 2013-
  2006/0172103      Al*      8/2006 Chang .......................... 428/40.l      510725.
  2006/0252284      Al      11/2006 Marmaropoulos et al.
  2007/0051785      Al       3/2007 Roessiger                                      * cited by examiner
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.23 Page 4 of 24


 U.S. Patent                      May 8, 2018                    Sheet 1 of 8                                                         US 9,966,174 B2




                                                10                           mo
                                                             12
                                                                       ./
                                                                              i


                                                                            .. -~ .... ...
                                                                                                  x
                                                                                             __ .....   /~-
                                                                                                        t
                                                                                                                     )
                                                                                                                      20

                                                                                                                               --
                                                                                                                                      22




                                                Fig. 1a

                    100
                          \

           14                 '                              18
                                         16
                                          '\                 /

      12            v                                ''
                                                         '
                /

           \f :::::                                                                            L ...J       c::J \

                                                                                                            -..,,,             '··,,,_'\._
                                                     \

                                                     28
                                                                                                                     \.                      22
                                        26
                                                                                                                          24




                                                Fig. 1b
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.24 Page 5 of 24


 U.S. Patent               May 8, 2018     Sheet 2 of 8   US 9,966,174 B2




                                         Fig. 2a

                                          14




                   /
                       /    28
           I   '
          24



                                         Fig. 2b
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.25 Page 6 of 24


 U.S. Patent         May 8, 2018      Sheet 3 of 8       US 9,966,174 B2




                                   FIG. 3
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.26 Page 7 of 24


 U.S. Patent         May 8, 2018    Sheet 4 of 8         US 9,966,174 B2




                                                         119
                                                         116)__._ no
                                                         117
               00000000000                                          -111
                                                   125




                                   FIG. 4
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.27 Page 8 of 24


 U.S. Patent          May 8, 2018    Sheet 5 of 8        US 9,966,174 B2




               - '\00000000000
                              ~




                     00000000000
         200   - \

         250 -...\




                                    HG.5
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.28 Page 9 of 24


 U.S. Patent           May 8, 2018     Sheet 6 of 8             US 9,966,174 B2




                                                                       310
                                     000000000000000
                                                                       317




                 317
         323   322                                                     322




          FIG. 6a
                                                      FIG. 6b
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.29 Page 10 of 24


 U.S. Patent                             May 8, 2018                           Sheet 7 of 8                                          US 9,966,174 B2




                                   410                                                    413
           415                          ':-,;
                                                                418                        ./

                                                                   '\

                  '

         ~/_'~~~\~/~~~1/1
         1-[__._c:i_,__,_11__,__,_11__,__,11__,___._c-_,···1'---'-11__.__,_H_·.
                                                                             _,_'   _,11'---'---'-c::::i_,__,_11__,__._11__,__,_CJ__,_---f~   , · ..

                                                                                                                                //                     ·414
                                                                                                                            /
                                                                                                                       ,/
                                                                                                                    416




                                                                          Fig. 7
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.30 Page 11 of 24


 U.S. Patent         May 8, 2018           Sheet 8 of 8   US 9,966,174 B2




                                   0   0     0   0

                                       FIG. 8a




                                       FIG. 8b

                         0
                         0
                         0




                         000
                         000
                         0000000000


                                       FIG. 8c
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.31 Page 12 of 24


                                                        US 9,966,174 B2
                                1                                                                       2
            FLEXIBLE MAGNETIC SEALING                                     elements of the first and second strips; and, (ii) a predeter-
                    APPARATUS                                             mined static friction coefficient which substantially prevents
                                                                          movement of the first membrane with respect to the second
                FIELD OF THE INVENTION                                    membrane; when provided, the sealing being stable to
                                                                          mechanical deformations of the sealing closure relative to
    The present invention generally relates to a sealing clo-             the main axis of the first and second strips due to the
 sure, and more specifically, to a sealing closure which is               predetermined thickness and the predetermined static fric-
 flexible and stable to mechanical deformations.                          tion coefficients of the first and second membranes.
                                                                             It is another object of the present invention to disclose the
          BACKGROUND OF THE INVENTION                                10   sealing closure as defined above, wherein the first membrane
                                                                          and the second membrane are a first wall and a second wall
    The present invention discloses a sealing closure which               of a sealable device.
 can be used in various applications (e.g., textile). Magnetic               It is another object of the present invention to disclose the
 strips are well known in the art, but these strips cannot be             sealing closure as defined above, wherein the predetermined
 used for sealing because their magnetic strength is very low.       15   thickness of each of the first and second membranes is
 Therefore, there is a need to use strong magnetic elements               between about 0.05 mm to about 0.6 mm.
 (e.g., Neodymium), which are embedded with flexible strips.                 It is another object of the present invention to disclose the
    U.S. Pat. No. 7,187,261 (referred hereinafter to '261)                sealing closure as defined above, wherein the predetermined
 discloses a magnetic strip that comprises a series of magnets,           thickness of each of the first and second membranes is about
 a flexible material strip locating and at least in part enclosing   20   0.2mm.
 each surface of each magnet to define a longitudinal flexible               It is another object of the present invention to disclose the
 arrangement capable of coupling to itself, a magnetisable                sealing closure as defined above, wherein the predetermined
 material or to another magnet.                                           static friction coefficient is between about 0.01 to about 0.99.
    There are different problems with the flexible magnetic                  It is another object of the present invention to disclose the
 strip of patent '261. For example, this strip cannot be used        25   sealing closure as defined above, wherein the predetermined
 to provide a sealing which is stable to various mechanical               static friction coefficient is between about 0.1 to about 0.6.
 deformations (e.g., bending, twisting). One reason for this is              It is another object of the present invention to disclose the
 the non-proximate distance between the magnetic elements                 sealing closure as defined above, wherein the predetermined
 of two strips which magnetically attract each other. Another             static friction coefficient is about 0.5.
 reason for this is the mechanical characteristics of the            30      It is another object of the present invention to disclose the
 materials from which the strips are made.                                sealing closure as defined above, wherein the plurality of
    Therefore, it is a long felt need to provide a flexible               cavities are equally spaced between each other at a distance
 sealing closure and/or sealable device which is made of at               of between about 2 mm to about 8 mm, such that each
 least one magnetic strips which is able to attract to another            magnetic element within each cavity of the plurality of
 magnetic or ferromagnetic material, such that the magnetic          35   cavities is characterized by: a diameter of between about 4
 attraction force of the magnets within the strip is not                  mm to about 10 mm; and, a thickness of between about 1 to
 reduced.                                                                 about 3 mm.
                                                                             It is another object of the present invention to disclose the
             SUMMARY OF THE INVENTION                                     sealing closure as defined above, wherein the first strip and
                                                                     40   the second strip are characterized by a width of between
    It is one object of the present invention to disclose a               about 10 mm to about 20 mm, and a thickness of about 1 to
 sealing closure. The sealing closure comprises:                          about 3 mm.
 a. a first flexible strip, having a main axis, a first side and a           It is another object of the present invention to disclose the
    second side, with a plurality of cavities adapted to incor-           sealing closure as defined above, wherein the first and
    porate a plurality of magnetic elements;                        45    second membranes and the first and second strips are made
 b. a second flexible strip, having a main axis, a first side and         of polymeric materials selected from a group consisting of:
    a second side, with a plurality of cavities adapted to                elastomer, rubber, TPR, TPE, TPU, HPU, Neoprane, Poly-
    incorporate a plurality of magnetic elements;                         acrylates, Polyamides, Polyesters, Polycarbonates, Polyim-
    It is within the scope of the present invention that the              ides, Polystyrenes, acrylonitrile butadiene styrene (ABS),
 sealing closure further comprises a first membrane connect- 50           polyacrylonitrile (PAN) or Acrylic, polybutadiene, poly (bu-
 able to the first side of the first strip, such that the plurality       tylene terephthalate) (PBT), poly (ether sulfone) (PES, PES/
 of magnetic elements of the first strip are embedded within              PEES), poly(ether ether ketone )s (PEEK, PES/PEEK), poly-
 the plurality of cavities between the first strip and the first          ethylene (PE), poly(ethylene glycol) (PEG), poly (ethylene
 membrane; and, the sealing closure further comprises a                   terephthalate) (PET), polypropylene (PP), polytetrafluoro-
 second membrane connectable to the first side of the second 55           ethylene (PTFE), styrene-acrylonitrile resin (SAN), poly
 strip, such that the plurality of magnetic elements of the               (trimethylene terephthalate) (PTT), polyurethane (PU),
 second strip are embedded within the plurality of cavities               polyvinyl butyral (PVB), polyvinylchloride (PVC), polyvi-
 between the second strip and the second membrane; when                   nylidenedifluoride (PVDF), poly(vinyl pyrrolidone) (PVP),
 the first and second strips and are brought together from the            or any combination thereof.
 side of the first and second membranes, magnetic elements 60                It is another object of the present invention to disclose the
 of the first and the second strips magnetically attract each             sealing closure as defined above, wherein the magnetic
 other, such that a sealing is provided.                                  elements are made of a material selected from the group
    It is another object of the present invention to disclose the         consisting of: Neodymium, Neodymium Iron Boron (Nd-
 sealing closure as defined above, wherein each of the first              FeB), Samarium-Cobalt, Electromagnet, any other type of
 and the second membranes is characterized by: (i) a prede- 65            rare-earth magnet, and any combination thereof.
 termined thickness which substantially preserves the mag-                   It is another object of the present invention to disclose the
 netic attraction capabilities of the plurality of magnetic               sealing closure as defined above, wherein the mechanical
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.32 Page 13 of 24


                                                        US 9,966,174 B2
                                 3                                                                      4
 deformations are selected from the group consisting of:               connected to at lease one of the first strip and the second strip
 bending, rotation, twisting, tilting, or any combination              from the second side of the same, when the plurality of
 thereof.                                                              cavities are full openings.
    It is another object of the present invention to disclose the          It is another object of the present invention to disclose a
 sealing closure as defined above, wherein the sealing closure         method of manufacturing of a magnetic sealing closure. The
 is flexible and water impermeable.                                    method comprises steps of:
    It is another object of the present invention to disclose the          a. providing (i) a first flexible strip, having a main axis, a
 sealing closure as defined above, wherein the sealing closure                 first side and a second side, with a plurality of cavities
 is adapted to be incorporated within a sealable device, such                  adapted to incorporate a plurality of magnetic elements;
 that when a sealing is provided by the sealing closure, the 10                and, (ii) a second flexible strip, having a main axis, a
 sealable device is sealed.                                                    first side and a second side, with a plurality of cavities
    It is another object of the present invention to disclose the              adapted to incorporate a plurality of magnetic elements;
 sealing closure as defined above, wherein the first strip is              b. inserting the plurality of magnetic elements within the
 mechanically connectable to one portion of the sealable                       plurality of cavities of the first and the second strips;
 device via a first connecting means, and the second strip is 15           c. connecting a first membrane to the first side of the first
 mechanically connectable to another portion of the sealable                   strip, thereby embedding the plurality of magnetic
 device via a second connecting means.                                         elements of the first strip within the plurality of cavities
    It is another object of the present invention to disclose the              between the first strip and the first membrane;
 sealing closure as defined above, wherein the one portion                 d. connecting a second membrane to the first side of the
 and the another portion of the strip are located at an opening 20             second strip, thereby embedding the plurality of mag-
 of the sealable device.                                                       netic elements of the second strip within the plurality of
    It is another object of the present invention to disclose the              cavities between the second strip and the second mem-
 sealing closure as defined above, wherein the first and the                   brane; each of the first and the second membranes
 second connecting means are selected from the group con-                      being characterized by: (i) a predetermined thickness
 sisting of: RF welding, ultrasonic welding, heat welding, 25                  which substantially preserves the magnetic attraction
 sewing, via a seal tape, gluing, or any combination thereof.                  capabilities of the plurality of magnetic elements of the
    It is another object of the present invention to disclose the              first and second strips; and, (ii) a predetermined static
 sealing closure as defined above, wherein at least one of the                 friction coefficient;
 first membrane or the second membrane is one of the one                   e. bringing together the first strip and the second strip
 portion or the another portion.                                    30         from the side of the first and second membranes, and
    It is another object of the present invention to disclose the              magnetically attracting the magnetic elements of the
 sealing closure as defined above, wherein the sealable device                 first strip and the second strip to each other, thereby
 is selected from the group consisting of: a pouch, a bag, a                   providing a sealing;
 sack, a pocket, a device useful for sterile purposes, a door          it is within the scope of the present invention that the sealing
 with a frame, a tent, a greenhouse, a waterproof pocket, or 35 is stable to mechanical deformations of the sealing closure
 any combination thereof.                                              relative to the main axis of the first and second strips, due to
    It is another object of the present invention to disclose the      the predetermined thickness and the predetermined static
 sealing closure as defined above, wherein the sealing closure         friction coefficients of the first and second membranes.
 is usable in fields selected from the group consisting of:                It is another object of the present invention to disclose the
 packaging, storage, military, medical, agriculture, food, out- 40 method as defined above, wherein the step (a) of providing
 door activities, textile, fashion, or any combination thereof.        the first and the second strips, further comprises a step of
    It is another object of the present invention to disclose the      manufacturing the first strip and the second strip according
 sealing closure as defined above, wherein the sealing closure         to a method selected from the group consisting of: extrusion,
 is a one way valve.                                                   coextrusion, molding, or any combination thereof.
    It is another object of the present invention to disclose the 45       It is another object of the present invention to disclose the
 sealing closure as defined above, wherein the plurality of            method as defined above, wherein the step of manufacturing
 cavities of the first strip and the second strip are selected         the first strip and the second strip according to an extrusion
 from the group consisting of niches, recesses, pits, openings,        method, further comprises steps of: (i) producing a continu-
 holes, full openings, apertures, or any combination thereof.          ous first and second strips; and, (ii) forming the plurality of
    It is another object of the present invention to disclose the 50 cavities within the first strip and the second strip.
 sealing closure as defined above, wherein the sealing closure             It is another object of the present invention to disclose the
 is manufactured according to a method selected from the               method as defined above, wherein the step of manufacturing
 group consisting of: extrusion, coextrusion, molding, or any          the first strip and the second strip according to a molding
 combination thereof.                                                  method, further comprises steps of producing a strip with the
    It is another object of the present invention to disclose the 55 plurality of cavities according to a predetermine model.
 sealing closure as defined above, wherein the extrusion                   It is another object of the present invention to disclose the
 method is adapted to: (i) provide continuous first and second         method as defined above, further comprising step of pro-
 strip; and, (ii) form a plurality of cavities within the first and    viding the first membrane and the second membrane with
 second strips.                                                        the predetermined thickness of between about 0.05 mm to
    It is another object of the present invention to disclose the 60 about 0.6 mm.
 sealing closure as defined above, wherein the molding                     It is another object of the present invention to disclose the
 method is adapted to provide the first strip and the second           method as defined above, further comprising step of pro-
 strip with the plurality of cavities according to a predeter-         viding the first membrane and the second membrane with
 mined model.                                                          the predetermined thickness of about 0.2 mm.
    It is another object of the present invention to disclose the 65       It is another object of the present invention to disclose the
 sealing closure as defined above, wherein the sealing closure         method as defined above, wherein the predetermined static
 further comprises a coating adapted to be mechanically                friction coefficient is between about 0.01 to about 0.99.
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.33 Page 14 of 24


                                                      US 9,966,174 B2
                               5                                                                    6
    It is another object of the present invention to disclose the       It is another object of the present invention to disclose the
 method as defined above, wherein the predetermined static           method as defined above, wherein the first and the second
 friction coefficient is between about 0.1 to about 0.6.             connecting means are selected from the group consisting of:
    It is another object of the present invention to disclose the    RF welding, ultrasonic welding, heat welding, sewing, via a
 method as defined above, wherein the predetermined static           seal tape, gluing, or any combination thereof.
 friction coefficient is about 0.5.                                     It is another object of the present invention to disclose the
    It is another object of the present invention to disclose the    method as defined above, wherein at least one of the first
 method as defined above, wherein the step (a) of providing          membrane or the second membrane is one of the one portion
 the first strip and the second strip with the plurality of          or the another portion.
 cavities is performed such that the plurality of cavities are 10
                                                                        It is another object of the present invention to disclose the
 equally spaced between each other at a distance of between
                                                                     method as defined above, further comprising step of select-
 about 2 mm to about 8 mm, such that each magnetic element
                                                                     ing the sealable device from the group consisting of: a
 within each cavity of the plurality of cavities is characterized
 by: a diameter of between about 4 mm to about 10 mm; and,           pouch,    a bag, a sack, a pocket, a device useful for sterile
 a thickness of between about 1 to about 3 mm.                    15
                                                                     purposes, a door with a frame, a tent, a greenhouse, a
    It is another object of the present invention to disclose the    waterproof pocket, or any combination thereof.
 method as defined above, further comprising step of pro-               It is another object of the present invention to disclose the
 viding the first strip and the second strip with the predeter-      method     as defined above, wherein the sealing closure is
 mined width of between about 10 mm to about 20 mm, and              usable in fields selected from the group consisting of:
 a thickness of about 1 to about 3 mm.                            20 packaging, storage, military, medical, agriculture, food, out-
    It is another object of the present invention to disclose the    door activities, textile, fashion, or any combination thereof.
 method as defined above, further comprising step of select-            It is another object of the present invention to disclose the
 ing the polymeric material of the first and second mem-             method as defined above, wherein the sealing closure is a
 branes and the first and second strips from a group consisting      one way valve.
 of: elastomer, rubber, TPR, TPE, TPU, HPU, Neoprane, 25                It is another object of the present invention to disclose the
 Polyacrylates, Polyamides, Polyesters, Polycarbonates,              method as defined above, wherein the plurality of cavities of
 Polyimides, Polystyrenes, acrylonitrile butadiene styrene           the first strip and the second strip are selected from the group
 (ABS), polyacrylonitrile (PAN) or Acrylic, polybutadiene,           consisting of: niches, recesses, pits, openings, holes, full
 poly (butylene terephthalate) (PBT), poly (ether sulfone)           openings, apertures, or any combination thereof.
 (PES, PES/PEES), poly( ether ether ketone )s (PEEK, PES/ 30            It is another object of the present invention to disclose the
 PEEK), polyethylene (PE), poly(ethylene glycol) (PEG),
                                                                     method as defined above, further comprising step of
 poly (ethylene terephthalate) (PET), polypropylene (PP),
                                                                     mechanically connecting a coating to at lease one of the first
 polytetrafluoroethylene (PTFE), styrene-acrylonitrile resin
                                                                     strip and the second strip from the second side of the same,
 (SAN), poly(trimethylene terephthalate) (PTT), polyure-
 thane (PU), polyvinyl butyral (PVB), polyvinylchloride 35           when    the plurality of cavities are full openings.
 (PVC), polyvinylidenedifluoride (PVDF), poly(vinyl pyr-                It is another object of the present invention to disclose a
 rolidone) (PVP), or any combination thereof.                        magnetic strip. The magnetic strip comprises a first flexible
    It is another object of the present invention to disclose the    strip, having a main axis, a first side and a second side, with
 method as defined above, further comprising step of pro-            a plurality of cavities adapted to incorporate a plurality of
 viding the magnetic elements being made of a material 40 magnetic elements; wherein the magnetic strip further com-
 selected from the group consisting of Neodymium, Neo-               prises a first membrane connectable to the first side of the
 dymium Iron Boron (NdFeB), Samarium-Cobalt, Electro-                first strip, such that the plurality of magnetic elements of the
 magnet, any other type of rare-earth magnet, and any                first strip are embedded within the plurality of cavities
 combination thereof.                                                between the first strip and the first membrane;
    It is another object of the present invention to disclose the 45    It is another object of the present invention to disclose the
 method as defined above, further comprising step of select-         magnetic strip as defined above, wherein the magnetic strip
 ing the mechanical deformation from the group consisting            is adapted to attract to a ferromagnetic material or a mag-
 of: bending, rotation, twisting, tilting, or any combination        netic material from the side of the first membrane.
 thereof.                                                               It is another object of the present invention to disclose the
    It is another object of the present invention to disclose the 50 magnetic strip as defined above, wherein the magnetic strip
 method as defined above, wherein the sealing closure is             is adapted to attract to a curved surface while preserving the
 flexible and water impermeable.                                     connection of the same along the length of the same.
    It is another object of the present invention to disclose the       It is another object of the present invention to disclose the
 method as defined above, further comprising step of incor-          magnetic strip as defined above, wherein the first membrane
 porating the sealing closure within a sealable device, thereby 55 and is characterized by: (i) a predetermined thickness which
 sealing the sealing device when the sealing of step (e) is          substantially preserves the magnetic attraction capabilities
 provided.                                                           of the plurality of magnetic elements of the first strip; and,
    It is another object of the present invention to disclose the    (ii) a predetermined static friction coefficient which substan-
 method as defined above, further comprising step of                 tially prevents movement of the first membrane with respect
 mechanically connecting the first strip to one portion of the 60 to a material to which the magnetic elements are attracted
 sealable device via a first connecting means, and the second           It is another object of the present invention to disclose the
 strip to another portion of the sealable device via a second        magnetic strip as defined above, wherein the predetermined
 connecting means.                                                   thickness of the first membrane is between about 0.05 mm
    It is another object of the present invention to disclose the    to about 0.6 mm.
 method as defined above, wherein the one portion and the 65            It is another object of the present invention to disclose the
 another portion of the strip are located at an opening of the       magnetic strip as defined above, wherein the predetermined
 sealable device.                                                    thickness of the first membrane is about 0.2 mm.
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.34 Page 15 of 24


                                                       US 9,966,174 B2
                                7                                                                      8
    It is another object of the present invention to disclose the    ultrasonic welding, heat welding, sewing, via a seal tape,
 sealing closure as defined above, wherein the predetermined         gluing, or any combination thereof.
 static friction coefficient is between about 0.01 to about 0.99.       It is another object of the present invention to disclose the
    It is another object of the present invention to disclose the    magnetic strip as defined above, wherein the one portion is
 magnetic strip as defined above, wherein the predetermined          the first membrane.
 static friction coefficient is between about 0.1 to about 0.6.         It is another object of the present invention to disclose the
    It is another object of the present invention to disclose the    magnetic strip as defined above, wherein the sealable device
 magnetic strip as defined above, wherein the predetermined          is selected from the group consisting of: a pouch, a bag, a
 static friction coefficient is about 0.5.                           sack, a pocket, a device useful for sterile purposes, a door
    It is another object of the present invention to disclose the 10 with a frame, a tent, a greenhouse, a waterproof pocket, or
 magnetic strip as defined above, wherein the plurality of           any combination thereof.
 cavities are equally spaced between each other at a distance           It is another object of the present invention to disclose the
 of between about 2 mm to about 8 mm, such that each                 magnetic strip as defined above, wherein the sealing closure
 magnetic element within each cavity of the plurality of             is usable in fields selected from the group consisting of:
 cavities is characterized by: a diameter of between about 4 15 packaging, storage, military, medical, agriculture, food, out-
 mm to about 10 mm; and, a thickness of between about 1 to           door activities, textile, fashion, or any combination thereof.
 about 3 mm.                                                            It is another object of the present invention to disclose the
    It is another object of the present invention to disclose the    magnetic strip as defined above, wherein the sealing closure
 magnetic strip as defined above, wherein the first strip and        is a one way valve.
 the second strip are characterized by a width of between 20            It is another object of the present invention to disclose the
 about 10 mm to about 20 mm, and a thickness of about 1 to           magnetic strip as defined above, wherein the plurality of
 about 3 mm.                                                         cavities of the first strip are selected from the group con-
    It is another object of the present invention to disclose the    sisting of: niches, recesses, pits, openings, holes, full open-
 magnetic strip as defined above, wherein the first membrane         ings, apertures, or any combination thereof.
 and the first strip are made of polymeric materials selected 25        It is another object of the present invention to disclose the
 from a group consisting of: elastomer, rubber, TPR, TPE,            magnetic strip as defined above, further comprising a second
 TPU, HPU, Neoprane, Polyacrylates, Polyamides, Polyes-              membrane connectable to the second side of the first strip,
 ters, Polycarbonates, Polyimides, Polystyrenes, acrylonitrile       such that the plurality of magnetic elements of the first strip
 butadiene styrene (ABS), polyacrylonitrile (PAN) or                 are embedded within the plurality of cavities between the
 Acrylic, polybutadiene, poly (butylene terephthalate) (PBT), 30 first strip and the second membrane.
 poly (ether sulfone) (PES, PES/PEES), poly(ether ether                 It is another object of the present invention to disclose the
 ketone)s (PEEK, PES/PEEK), polyethylene (PE), poly(eth-             magnetic strip as defined above, wherein the sealing closure
 ylene glycol) (PEG), poly (ethylene terephthalate) (PET),           is manufactured according to a method selected from the
 polypropylene (PP), polytetrafluoroethylene (PTFE), sty-            group consisting of: extrusion, coextrusion, molding, or any
 rene-acrylonitrile resin (SAN), poly(trimethylene terephtha- 35 combination thereof.
 late) (PTT), polyurethane (PU), polyvinyl butyral (PVB),               It is another object of the present invention to disclose the
 polyvinylchloride (PVC), polyvinylidenedifluoride (PVDF),           magnetic strip as defined above, wherein the extrusion
 poly(vinyl pyrrolidone) (PVP), or any combination thereof.          method is adapted to: (i) provide continuous first strip; and,
    It is another object of the present invention to disclose the    (ii) form a plurality of cavities within the first strip.
 magnetic strip as defined above, wherein the magnetic 40               It is another object of the present invention to disclose the
 elements are made of a material selected from the group             magnetic strip as defined above, wherein the molding
 consisting of: Neodymium, Neodymium Iron Boron (Nd-                 method is adapted to provide the first strip with the plurality
 FeB), Samarium-Cobalt, Electromagnet, any other type of             of cavities according to a predetermined model.
 rare-earth magnet, and any combination thereof.                        It is another object of the present invention to disclose the
    It is another object of the present invention to disclose the 45 magnetic strip as defined above, wherein the magnetic strip
 magnetic strip as defined above, wherein the magnetic strip         further comprises a coating adapted to be mechanically
 is stable to mechanical deformations selected from the group        connected to the first strip from the second side of the same,
 consisting of: bending, rotation, twisting, tilting, or any         when the plurality of cavities are full openings.
 combination thereof.                                                   It is another object of the present invention to disclose a
    It is another object of the present invention to disclose the 50 sealable device. The sealable device comprises:
 magnetic strip as defined above, wherein the magnetic strip         a. a first flexible strip, having a main axis, a first side and a
 is flexible and water impermeable.                                     second side, with a plurality of cavities adapted to incor-
    It is another object of the present invention to disclose the       porate a plurality of magnetic elements;
 magnetic strip as defined above, wherein the magnetic strip         b. a second flexible strip, having a main axis, a first side and
 is adapted to be incorporated within a sealable device, such 55        a second side, with a plurality of cavities adapted to
 that when the magnetic strip is attracted to another ferro-            incorporate a plurality of magnetic elements;
 magnetic or magnetic element, the sealable device is sealed.           c. a first wall connectable to the first side of the first strip,
    It is another object of the present invention to disclose the           such that the plurality of magnetic elements of the first
 magnetic strip as defined above, wherein the first strip is                strip are embedded within the plurality of cavities
 mechanically connectable to one portion of the sealable 60                 between the first strip and the first wall;
 device via a first connecting means.                                d. a second wall connectable to the first side of the second
    It is another object of the present invention to disclose the        strip, such that the plurality of magnetic elements of the
 magnetic strip as defined above, wherein the one portion is             second strip are embedded within the plurality of cavities
 located at an opening of the sealable device.                          between the second strip and the second wall;
    It is another object of the present invention to disclose the 65    It is within the scope of the present invention that the first
 magnetic strip as defined above, wherein the first connecting       and second strips and are adapted to be brought together
 means is selected from the group consisting of RF welding,          from the side of the first and second walls, such that the
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.35 Page 16 of 24


                                                      US 9,966,174 B2
                                9                                                                       10
 magnetic elements of the first and the second strips mag-               FeB), Samarium-Cobalt, Electromagnet, any other type of
 netically attract each other and a sealing is provided.                 rare-earth magnet, and any combination thereof.
    It is another object of the present invention to disclose the           It is another object of the present invention to disclose the
 sealable device as defined above, wherein each of the first             sealable device as defined above, wherein the mechanical
 and the second walls is characterized by: (i) a predetermined           deformations are selected from the group consisting of:
 thickness which substantially preserves the magnetic attrac-            bending, rotation, twisting, tilting, or any combination
 tion capabilities of the plurality of magnetic elements of the          thereof.
 first and second strips; and, (ii) a predetermined static                  It is another object of the present invention to disclose the
 friction coefficient which substantially prevents movement              sealable device as defined above, wherein the sealing closure
                                                                    10   is flexible and water impermeable.
 of the first wall with respect to the second wall; when
                                                                            It is another object of the present invention to disclose the
 provided, the sealing being stable to mechanical deforma-
                                                                         sealable device as defined above, wherein the first strip and
 tions of the sealing device relative to the main axis of the
                                                                         the second strip are locateable at an opening of the sealable
 first and second strips due to the predetermined thickness              device.
 and the predetermined static friction coefficients of the first    15      It is another object of the present invention to disclose the
 and second walls.                                                       sealable device as defined above, wherein the first and the
    It is another object of the present invention to disclose the        second strips are connectable to the first and the second
 sealable device as defined above, wherein the predetermined             walls via a connecting means selected from the group
 thickness of each of the first and second walls is between              consisting of RF welding, ultrasonic welding, heat welding,
 about 0.05 mm to about 0.6 mm.                                     20   sewing, via a seal tape, gluing, or any combination thereof.
    It is another object of the present invention to disclose the           It is another object of the present invention to disclose the
 sealable device as defined above, wherein the predetermined             sealable device as defined above, wherein the sealable
 thickness of each of the first and second walls is about 0.2            device is selected from the group consisting of: a pouch, a
 mm.                                                                     bag, a sack, a pocket, a device useful for sterile purposes, a
    It is another object of the present invention to disclose the   25   door with a frame, a tent, a greenhouse, a waterproof pocket,
 sealable device as defined above, wherein the predetermined             or any combination thereof.
 static friction coefficient is between about 0.01 to about 0.99.           It is another object of the present invention to disclose the
    It is another object of the present invention to disclose the        sealable device as defined above, wherein the sealing device
 sealable device as defined above, wherein the predetermined             is usable in fields selected from the group consisting of:
 static friction coefficient is between about 0.1 to about 0.6.     30   packaging, storage, military, medical, agriculture, food, out-
    It is another object of the present invention to disclose the        door activities, textile, fashion, or any combination thereof.
 sealable device as defined above, wherein the predetermined                It is another object of the present invention to disclose the
 static friction coefficient is about 0.5.                               sealable device as defined above, wherein the sealable
    It is another object of the present invention to disclose the        device is a one way valve.
 sealable device as defined above, wherein the plurality of         35      It is another object of the present invention to disclose the
 cavities are equally spaced between each other at a distance            sealable device as defined above, wherein the plurality of
 of between about 2 mm to about 8 mm, such that each                     cavities of the first strip and the second strip are selected
 magnetic element within each cavity of the plurality of                 from the group consisting of: niches, recesses, pits, open-
 cavities is characterized by: a diameter of between about 4             ings, holes, full openings, apertures, or any combination
 mm to about 10 mm; and, a thickness of between about 1 to          40   thereof.
 about 3 mm.                                                                It is another object of the present invention to disclose the
    It is another object of the present invention to disclose the        sealable device as defined above, wherein the sealing closure
 sealable device as defined above, wherein the first strip and           is manufactured according to a method selected from the
 the second strip are characterized by a width of between                group consisting of: extrusion, coextrusion, molding, or any
 about 10 mm to about 20 mm, and a thickness of about 1 to          45   combination thereof.
 about 3 mm.                                                                It is another object of the present invention to disclose the
    It is another object of the present invention to disclose the        sealable device as defined above, wherein the extrusion
 sealable device as defined above, wherein the first and                 method is adapted to: (i) provide continuous first and second
 second walls and the first and second strips are made of                strip; and, (ii) form a plurality of cavities within the first and
 polymeric materials selected from a group consisting of:           50   second strips.
 elastomer, rubber, TPR, TPE, TPU, HPU, Neoprane, Poly-                     It is another object of the present invention to disclose the
 acrylates, Polyamides, Polyesters, Polycarbonates, Polyim-              sealable device as defined above, wherein the molding
 ides, Polystyrenes, acrylonitrile butadiene styrene (ABS),              method is adapted to provide the first strip and the second
 polyacrylonitrile (PAN) or Acrylic, polybutadiene, poly (bu-            strip with the plurality of cavities according to a predeter-
 tylene terephthalate) (PBT), poly (ether sulfone) (PES, PES/       55   mined model.
 PEES), poly(ether ether ketone)s (PEEK, PES/PEEK), poly-                   It is another object of the present invention to disclose the
 ethylene (PE), poly(ethylene glycol) (PEG), poly (ethylene              sealable device as defined above, further comprising an
 terephthalate) (PET), polypropylene (PP), polytetrafluoro-              additional membrane adapted to be mechanically connected
 ethylene (PTFE), styrene-acrylonitrile resin (SAN), poly                to at lease one of the first strip and the second strip from the
 (trimethylene terephthalate) (PTT), polyurethane (PU),             60   second side of the same, when the plurality of cavities are
 polyvinyl butyral (PVB), polyvinylchloride (PVC), polyvi-               full openings.
 nylidenedifluoride (PVDF), poly(vinyl pyrrolidone) (PVP),                  It is another object of the present invention to disclose the
 or any combination thereof.                                             sealable device as defined above, further comprising a third
    It is another object of the present invention to disclose the        magnetic element.
 sealable device as defined above, wherein the magnetic             65      It is another object of the present invention to disclose the
 elements are made of a material selected from the group                 sealable device as defined above, wherein the third magnetic
 consisting of: Neodymium, Neodymium Iron Boron (Nd-                     element comprising a third flexible strip, having a main axis,
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.36 Page 17 of 24


                                                          US 9,966,174 B2
                                 11                                                                       12
 a first side and a second side, with a plurality of cavities                 It is within the scope of the present invention that each of
 adapted to incorporate a plurality of magnetic elements, the              the first and the second membranes is characterized by: (i)
 third strip is connectable to one of the first wall or the second         a predetermined thickness which substantially preserves the
 wall, such that the plurality of magnetic elements of the third           magnetic attraction capabilities of the plurality of magnetic
 strip are embedded within the plurality of cavities between               elements of the first and second strips; and, (ii) a predeter-
 the third strip and one of the first wall or the second wall.             mined static friction coefficient which substantially prevents
    It is another object of the present invention to disclose the          movement of the first membrane with respect to the second
 sealable device as defined above, wherein the sealing of the              membrane; when provided, the sealing being stable to
 first and the second strips is adapted to be bent towards the             mechanical deformations of the one way valve relative to the
 direction of the third strip; further wherein the sealing of the       10 main axis of the first and second strips, due to the prede-
 first and the second strips is adapted to magnetically attract            termined thickness and the predetermined static friction
 to the second side of the third strip, so as to improve the               coefficients of the first and second membranes.
 sealing.                                                                     It is another object of the present invention to disclose the
    It is another object of the present invention to disclose the          one way valve as defined above, wherein the one way valve
 sealable device as defined above, further comprising:                  15 is adapted to be incorporated within an opening of a sealable
 a. a third flexible strip, having a main axis, a first side and           device, such that when a predetermined pressure is actuated
    a second side, with a plurality of cavities adapted to                 on the sealable device, the content of the sealable device
    incorporate a plurality of magnetic elements, the third                departures the sealable device in a one way manner.
    strip is connectable to the first wall, such that the plurality           It is another object of the present invention to disclose a
    of magnetic elements of the third strip are embedded                20 method of manufacturing a sealable device, said device
    within the plurality of cavities between the third strip and           comprising a magnetic sealing closure having
    the first wall;                                                           a. a first flexible strip, having a main axis, a first side and
 b. a fourth flexible strip, having a main axis, a first side and                 a second side, with a plurality of cavities adapted to
    a second side, with a plurality of cavities adapted to                        incorporate a plurality of magnetic elements;
    incorporate a plurality of magnetic elements, the fourth            25    b. a second flexible strip, having a main axis, a first side
    strip is connectable to the second wall, such that the                        and a second side, with a plurality of cavities adapted
    plurality of magnetic elements of the fourth strip are                        to incorporate a plurality of magnetic elements;
    embedded within the plurality of cavities between the                     c. a first wall connectable to said first side of said first
    fourth strip and the second wall; the third and fourth strips                 strip, such that said plurality of magnetic elements of
    and are adapted to be brought together from the side of the         30        said first strip are embedded within said plurality of
    first and second walls, such that the magnetic elements of                    cavities between said first strip and said first wall;
    the third and the fourth strips magnetically attract each                 d. a second wall connectable to said first side of said
    other and a sealing is provided.                                              second strip, such that said plurality of magnetic ele-
    It is another object of the present invention to disclose the                 ments of said second strip are embedded within said
 sealable device as defined above, wherein the third strip is           35        plurality of cavities between said second strip and said
 parallel to the first strip, and the second strip is parallel to the             second wall;
 fourth strip.                                                                wherein said first and second strips and are adapted to be
    It is another object of the present invention to disclose the                 brought together from the side of said first and second
 sealable device as defined above, wherein the sealing of the                     walls, such that said magnetic elements of said first and
 first and the second strips is adapted to be bent towards the          40        said second strips magnetically attract each other and a
 direction of one of the: the second side of the third strip or                   sealing is provided,
 the second the of the fourth strip; further wherein the sealing              the aforementioned method comprising steps of injecting
 of the first and the second strips is adapted to magnetically                    in a single mould the body of the sealable device and
 attract to one of the: the second side of the third strip or the                 the magnetic sealing closure and incorporating within
 second the of the fourth strip, so as to improve the sealing.          45        said body said magnetic sealing closure during the
    It is another object of the present invention to disclose a                   mould casting process.
 one way valve. The one way valve comprises:
 a. a first flexible strip, having a main axis, a first side and a                  BRIEF DESCRIPTION OF THE FIGURES
    second side, with a plurality of cavities adapted to incor-
    porate a plurality of magnetic elements;                            50      For a better understanding of the invention and to show
 b. a second flexible strip, having a main axis, a first side and            how the same may be carried into effect, reference will now
    a second side, with a plurality of cavities adapted to                   be made, purely by way of example, to the accompanying
    incorporate a plurality of magnetic elements;                            drawings in which like numerals designate corresponding
    It is within the scope of the present invention that the one             elements or sections throughout.
 way valve further comprises a first membrane connectable to            55      With specific reference now to the drawings in detail, it is
 the first side of the first strip, such that the plurality of               stressed that the particulars shown are by way of example
 magnetic elements of the first strip are embedded within the                and for purposes of illustrative discussion of the preferred
 plurality of cavities between the first strip and the first                 embodiments of the present invention only, and are pre-
 membrane; and, the one way valve further comprises a                        sented in the cause of providing what is believed to be the
 second membrane connectable to the first side of the second            60   most useful and readily understood description of the prin-
 strip, such that the plurality of magnetic elements of the                  ciples and conceptual aspects of the invention. In this regard,
 second strip are embedded within the plurality of cavities                  no attempt is made to show structural details of the invention
 between the second strip and the second membrane; when                      in more detail than is necessary for a fundamental under-
 the first and second strips and are brought together from the               standing of the invention, the description taken with the
 side of the first and second membranes, magnetic elements              65   drawings making apparent to those skilled in the art how the
 of the first and the second strips magnetically attract each                several forms of the invention may be embodied in practice.
 other, such that a sealing is provided;                                     In the accompanying drawings:
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.37 Page 18 of 24


                                                      US 9,966,174 B2
                               13                                                                      14
    FIG. 1 is an illustration of specific embodiments of the             material such as: Neodymium (e.g., Neodymium Iron Boron
 sealing closure of the present invention;                               (NdFeB)), Samarium-Cobalt or any other type of rare-earth
    FIG. 2 is an illustration of mechanical deformations                 magnet (or composition of materials). According to some
 which are applied on the sealing closure of the present                 embodiments, the 'magnetic element' may be an electro-
 invention;                                                              magnetic element which is well known in the art.
    FIG. 3 is an illustration of one embodiment of the sealable             The term 'plurality' refers hereinafter to at least one
 device of the present invention;                                        object.
    FIG. 4 is an illustration of another embodiment of the                  The present invention discloses a novel magnetic sealing
 sealable device of the present invention;                               closure 100 usable in various fields, as will be presented
    FIG. 5 is an illustration of another embodiment of the          10   below.
 sealable device of the present invention;                                  According to FIG. 1 which schematically illustrates a
    FIGS. 6 is an illustration of another embodiment of the              specific embodiment of sealing closure 100, the sealing
 sealable device of the present invention;                               closure 100 comprises the following:
    FIG. 7 is an illustration of another embodiment of the               a. A first flexible strip 10, having a main axis X, a first side
 magnetic strip of the present invention; and,.                     15      12 and a second side 14, with a plurality of cavities 16
    FIG. 8a-c are illustrations of different embodiments of the             which are adapted to incorporate a plurality of magnetic
 geometrical structure of the strip according to the present                elements 18.
 invention.                                                              b. A second flexible strip 20, having a main axis X, a first
    The drawings together with the description make apparent                side 22 and a second side 24, with a plurality of cavities
 to those skilled in the art how the invention may be embod-        20      26 which are adapted to incorporate a plurality of mag-
 ied in practice.                                                           netic elements 28.
                                                                            The main novel element according to which a mechani-
            DETAILED DESCRIPTION OF THE                                  cally stable sealing can be provided via sealing closure 100,
              PREFERRED EMBODIMENTS                                      is a first membrane 19 which is connectable to first side 12
                                                                    25   of first strip 10, and a second membrane 29 which is
    Before explaining at least one embodiment of the inven-              connectable to first side 22 of second strip 20.
 tion in detail, it is to be understood that the invention is not           One of the main purposes of first membrane 19 is to
 limited in its application to the details of construction and           encapsulate and embed magnetic elements 18 of first strip 10
 the arrangement of the components set forth in the following            within plurality of cavities 16, between first strip 10 and first
 description or illustrated in the drawings. The invention is       30   membrane 19. One of the main purposes of second mem-
 applicable to other embodiments or of being practiced or                brane 29 is to encapsulate and embed magnetic elements 28
 carried out in various ways. Also, it is to be understood that          of second strip 20 within plurality of cavities 26, between
 the phraseology and terminology employed herein is for the              second strip 20 and second membrane 29.
 purpose of description and should not be regarded as lim-                  According to different embodiments of the present inven-
 iting.                                                             35   tion, the magnetic sealing closure of the present invention
    The term 'sealing' refers hereinafter to a fastening pro-            may be used as a combination of two or more magnetic
 cedure which provides a tight and/or hermetic closure,                  strips 10 and 20, which may be magnetically attracted and
 and/or to provide a closure which excludes passage of                   thus connectable to each other and also to other magnetic or
 different materials (e.g., water, gas, air, etc.) through the           ferromagnetic elements.
 sealing closure.                                                   40      As illustrated in FIG. 1, first strip 10 and second strip 20
    The term 'about' refers hereinafter to an accuracy of a              are brought together from the side of first membrane 19 and
 predetermined measure within a certainty of ±25%.                       second membrane 29, such that they are in contact with each
    The term 'ferromagnetic material' refers hereinafter to              other, and such that magnetic elements 18 and 28 magneti-
 any material to which a magnetic material is able to be                 cally attract each other. This magnetic attraction is adapted
 magnetically attracted. For example, the term 'ferromag-           45   to provide a sealing.
 netic material' may refers to: iron, nickel, cobalt, some                  As will be discloses below, the special construction of
 alloys of rare earth metals, and some naturally occurring               each one of the strips 10 and 20 with magnetic elements and
 minerals such as lodestone.                                             membranes, is adapted to provide a sealing which is stable
    The term 'sealable device' refers hereinafter to any device          to mechanical deformations. A stable sealing is a sealing in
 which is able to be sealed by the sealing closure of the           50   which strip 10 and strip 20 are not disconnected from each
 present invention. For example, the sealable device may be:             other when mechanical deformations of sealing closure 100
 a pouch, a bag, a sack, a pocket, a device useful for sterile           occur.
 purposes, a waterproof money belt, a waterproof pocket, a                  The inventors of the present invention have discovered
 door with a frame, a tent, a greenhouse, a waterproof pocket,           that is order to provide a stable sealing, membranes 19 and
 or any combination thereof.                                        55   29 have to be thin enough, so that magnetic elements 18 and
    The term 'strip' refers hereinafter to any substantially             28 will be close enough to each other when they attract each
 flexible object which may be characterized by any known in              other.
 the art geometrical structure. According to the preferred                  One of the main characteristics of the present invention,
 embodiment, the geometrical structure is an elongated rect-             according to which the stability of the sealing is available,
 angular structure. According to other embodiments, the             60   is the relatively thin thickness of first membrane 19 and
 geometrical structure may be: square, oval, round, polygo-              second membrane 29. First membrane 19 and second mem-
 nal, etc.                                                               brane 29 are characterized by a predetermined thickness
    The term 'full opening' refers hereinafter to any opening            which substantially preserves the magnetic attraction capa-
 within a strip which may be approached from at least two                bilities of plurality of magnetic elements 18 and 28 of first
 different sides of a strip.                                        65   and second strips 10 and 20.
    The term 'magnetic elements' refers hereinafter to any                  According to some embodiment of the present invention,
 type of elements which may be made of a strong magnetic                 the predetermined thickness of each of first and second
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.38 Page 19 of 24


                                                        US 9,966,174 B2
                                15                                                                        16
 membranes 19 and 29 is between about 0.05 mm to about                     (PVC), polyvinylidenedifluoride (PVDF), poly(vinyl pyr-
 0.6 mm. Preferably, this thickness is between about 0.2 mm                rolidone) (PVP), or any combination thereof. It is also
 to about 0.4 mm.                                                          appreciated that any convenient material known in the art
    The inventors of the present invention have additionally               may be used for the aforementioned membranes.
 discovered that is order to provide a stable sealing, mem-                   According to the preferred embodiments of the present
 branes 19 and 29 have to be characterized by a predeter-                  invention, first and second membranes 19 are made of PVC.
 mined static friction coefficient. The predetermined static                  According to some embodiment, magnetic elements 18
 friction coefficient of membranes 19 and 29 is adapted to                 and 28 are made of a material selected from the group
 prevent relative movement of membranes 19 and 29 with                     consisting of: Neodymium, Neodymium Iron Boron (Nd-
 respect to each other, when mechanical deformations of               10   FeB), Samarium-Cobalt, Electromagnet, any other type of
 sealing closure 100 occur.                                                rare-earth magnet, and any combination thereof.
    According to some embodiments of the present invention,                   It is further appreciated that, in some embodiments of the
 the predetermined static friction coefficient is between about            present invention, a first or second strip may be provided
 0.01 to about 0.99. According to other embodiments of the                 with at least some elements made of ferromagnetic material.
 present invention, the predetermined static friction coeffi-         15      According to some embodiment, said sealing closure is
 cient is between about 0.1 to about 0.6. Preferable, the                  flexible and water impermeable.
 predetermined static friction coefficient is about 0.5.                      According to other embodiment, said sealing closure is
    The sealing which is provided by sealing closure 100 of                impermeable to other known materials (e.g., air, gas, dust,
 the present invention, is adapted to be stable to various                 chemical, biological, etc.)
 mechanical deformations relative to main axis X of first and         20      According to the embodiment of FIG. la, the plurality of
 second strips 10 and 20 when they are brought together. For               cavities 16 and 26 are non-full holes, full openings, but only
 example, these mechanical deformations may be: bending,                   partial cavities. According to other embodiments, the plu-
 rotation, twisting, tilting, or any combination thereof. The              rality of cavities 16 and 26 may be: niches, recesses, pits,
 bending may be to a full circle, and the twisting may be in               openings, holes, full openings, apertures, or any combina-
 more than 360°. This stability is provided both by said              25   tion thereof.
 predetermined thickness of membranes 19 and 29, and their                    According to other embodiments, in which the plurality of
 predetermined friction coefficient.                                       cavities are full openings (e.g., holes), first and second strips
    It is important to emphasize that in order to provide                  are coated with a coating which is mechanically connectable
 stability of the sealing, according to some embodiment of                 to the second side of at lease one of the first and the second
 the present invention, only one of the two main character-           30   strips.
 istics (the thickness and the friction coefficient) of the                   According to different embodiment of the present inven-
 membranes is required.                                                    tion, the sealing closure is usable in fields selected from the
    In FIG. 1, a side view of the present invention is illus-              group consisting of: packaging, storage, military, medical,
 trated.                                                                   agriculture, food, outdoor activities, textile, fashion, or any
    Reference is now made to FIG. 2 which schematically               35   combination thereof.
 illustrates the advantages of the present invention over the                 Reference is now made to FIGS. 3-4 which schematically
 prior art, and more specifically, this figure illustrates that the        illustrate two magnetic strips of the present invention being
 stability of the sealing, when mechanical deformations                    incorporated in a sealable device 120. According to the
 occur.                                                                    embodiments of FIGS. 3-4, the membrane which is con-
    The first and the second strips 10 and 20 remain coupled          40   nectable to each one of the flexible strips is part of the
 in the region of the twist 30.                                            sealable device. According to other embodiments, the mem-
    According to FIG. 1, plurality of cavities 16 and 26 are               brane which is connectable to each one of the flexible strips
 equally spaced between each other at a distance of about 3                is not part of the sealable device. According to these
 mm. According to other embodiments, this distance is                      embodiments, the membrane is connectable via any con-
 between about 2 mm to about 8 mm. According to the                   45   ventional means to the walls of the sealable device.
 embodiment in FIG. 1, magnetic elements 18 and 28 are                        According to the embodiment in which the membrane is
 characterized by: a diameter of about 6 mm, and a thickness               part of the sealable device, the sealable device 120 of the
 of about 2 mm. According to other embodiments, the                        present invention may comprise the following elements:
 diameter is about between about 4 mm to about 10 mm, and                  a. a first flexible strip 110, having a main axis, a first side 111
 the thickness is between about 1 to about 3 mm.                      50      and a second side 112, with a plurality of cavities adapted
    According to FIG. 1, first strip 10 and second strip 20 are               to incorporate a plurality of magnetic elements;
 characterized by a width of between about 10 mm to about                  b. a second flexible strip 115, having a main axis, a first side
 20 mm, and a thickness of about 1 to about 3 mm.                             116 and a second side 117, with a plurality of cavities
    According to some embodiment, first and second mem-                       adapted to incorporate a plurality of magnetic elements;
 branes 19 and 29 and first and second strips 10 and 20 are           55   c. a first wall 125 connectable to first side 111 of first strip
 made of polymeric materials selected from a group consist-                   110, such that the plurality of magnetic elements of first
 ing of: elastomer, rubber, TPR, TPE, TPU, HPU, Neoprane,                     strip 110 are embedded within the plurality of cavities
 Polyacrylates, Polyamides, Polyesters, Polycarbonates,                       between first strip 110 and first wall 125;
 Polyimides, Polystyrenes, acrylonitrile butadiene styrene                 d. a second wall 127 connectable to first side 116 of second
 (ABS), polyacrylonitrile (PAN) or Acrylic, polybutadiene,            60      strip 115, such that the plurality of magnetic elements of
 poly (butylene terephthalate) (PBT), poly (ether sulfone)                    second strip 115 are embedded within the plurality of
 (PES, PES/PEES), poly( ether ether ketone )s (PEEK, PES/                     cavities between second strip 115 and second wall 127.
 PEEK), polyethylene (PE), poly(ethylene glycol) (PEG),                       As indicated by arrow 119, first and second strips 110 and
 poly (ethylene terephthalate) (PET), polypropylene (PP),                  115 are adapted to be brought together from the side of the
 polytetrafluoroethylene (PTFE), styrene-acrylonitrile resin          65   first and second walls 125 and 127, such that the magnetic
 (SAN), poly(trimethylene terephthalate) (PTT), polyure-                   elements and of first and the second strips 110 and 115
 thane (PU), polyvinyl butyral (PVB), polyvinylchloride                    magnetically attract each other and a sealing is provided.
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.39 Page 20 of 24


                                                     US 9,966,174 B2
                              17                                                                      18
    According to the embodiment of FIGS. 3-4, each of the                  According to different embodiments, first and second
 first and the second walls 125 and 127 may be characterized            strips 110 and 115 are connectable to first and second walls
 by: (i) a predetermined thickness which substantially pre-             125 and 127 via a connecting means selected from the group
 serves the magnetic attraction capabilities of the plurality of        consisting of: RF welding, ultrasonic welding, heat welding,
 magnetic elements and of first and second strips 110 and          5    sewing, via a seal tape, gluing, or any combination thereof.
 115; and, (ii) a predetermined static friction coefficient                According to different embodiments, sealable device 120
 which substantially prevents movement of first wall 125                may be selected from the group consisting of: a pouch, a
 with respect to second wall 127. When provided, the sealing            bag, a sack, a pocket, a device useful for sterile purposes, a
 may be stable to mechanical deformations of sealing device             door with a frame, a tent, a greenhouse, a waterproof pocket,
                                                                   10   or any combination thereof.
 120 relative to the main axis of first and second strips 110
                                                                           According to different embodiments, sealable device 120
 and 115 due to the predetermined thickness and the prede-
                                                                        may be usable in fields selected from the group consisting
 termined static friction coefficients of first and second walls
                                                                        of: packaging, storage, military, medical, agriculture, food,
 125 and 127.                                                           outdoor activities, textile, fashion, or any combination
    According to some embodiments, the predetermined               15   thereof.
 thickness of each of first and second walls 125 and 127 is                According to different embodiments, sealable device 120
 between about 0.05 mm to about 0.6 mm. According to other              may be used as a one way valve.
 embodiments, the predetermined thickness of each of first                 According to some embodiments, the plurality of cavities
 and second walls 125 and 127 is about 0.2 mm. According                of first strip 110 and second strip 115 may be selected from
 to some embodiments, the predetermined static friction            20   the group consisting of: niches, recesses, pits, openings,
 coefficient is between about 0.01 to about 0.99. According to          holes, full openings, apertures, or any combination thereof.
 other embodiments, the predetermined static friction coef-             According to these embodiments, the a membrane may be
 ficient is between about 0.1 to about 0.6. According to other          connected to second sides 112 and/or 117 of first strip 110
 embodiments, the predetermined static friction coefficient is          and/or second strip 115.
 about 0.5.                                                        25      According to different embodiments, sealing closure 120
    According to some embodiments, the plurality of cavities            may be manufactured according to a method selected from
 are equally spaced between each other at a distance of                 the group consisting of: extrusion, coextrusion, molding, or
 between about 2 mm to about 8 mm, such that each magnetic              any combination thereof. The extrusion method may be used
 element within each cavity of the plurality of cavities is             to: (i) provide continuous first and second strip; and, (ii)
 characterized by: a diameter of between about 4 mm to about       30   form a plurality of cavities within the first and second strips.
 10 mm; and, a thickness of between about 1 to about 3 mm.              The molding method may be used to provide the first strip
 According to other embodiments, first strip 110 and second             and the second strip with the plurality of cavities according
 strip 115 are characterized by a width of between about 10             to a predetermined model.
 mm to about 20 mm, and a thickness of about 1 to about 3                  According to different embodiments of the present inven-
 mm.                                                               35   tion, sealable device 120 may comprise an additional mem-
    According to other embodiments, first and second walls              brane which is adapted to be mechanically connected to at
 125 and 127 and first and second strips 110 and 115 are made           lease one of first strip 110 and second strip 115 from the
 of polymeric materials selected from a group consisting of:            second side 112 and/or 117 of the same, when the plurality
 elastomer, rubber, TPR, TPE, TPU, HPU, Neoprane, Poly-                 of cavities are full openings.
 acrylates, Polyamides, Polyesters, Polycarbonates, Polyim-        40      Reference is now made to FIG. 5 in which another
 ides, Polystyrenes, acrylonitrile butadiene styrene (ABS),             embodiment of the present invention is illustrated. Accord-
 polyacrylonitrile (PAN) or Acrylic, polybutadiene, poly (bu-           ing to this embodiment, an additional third magnetic ele-
 tylene terephthalate) (PBT), poly (ether sulfone) (PES, PES/           ment (e.g., magnetic strip 240) may be added to the sealable
 PEES), poly(ether ether ketone)s (PEEK, PES/PEEK), poly-               device of the present invention.
 ethylene (PE), poly(ethylene glycol) (PEG), poly (ethylene        45      According to FIG. 5, third magnetic element is a third
 terephthalate) (PET), polypropylene (PP), polytetrafluoro-             flexible strip 240, having a main axis, a first side 241 and a
 ethylene (PTFE), styrene-acrylonitrile resin (SAN), poly               second side 242, with a plurality of cavities adapted to
 (trimethylene terephthalate) (PTT), polyurethane (PU),                 incorporate a plurality of magnetic elements. Third strip 240
 polyvinyl butyral (PVB), polyvinylchloride (PVC), polyvi-              is connectable to one of the second wall 250 (or to first wall
 nylidenedifluoride (PVDF), poly(vinyl pyrrolidone) (PVP),         50   248), such that the plurality of magnetic elements of third
 or any combination thereof.                                            strip 240 are embedded within the plurality of cavities
    According to different embodiments of the present inven-            between third strip 240 and one of second wall 250.
 tion, the magnetic elements are made of a material selected               As illustrated in FIG. 5, the sealing which is provided by
 from the group consisting of Neodymium, Neodymium Iron                 first and the second strips 210 and 212 is adapted to be bent
 Boron (NdFeB), Samarium-Cobalt, Electromagnet, any                55   towards the direction of third strip 240. The sealing of first
 other type of rare-earth magnet, and any combination                   and the second strips 210 and 212 is adapted to magnetically
 thereof.                                                               attract to second side 242 of third strip 240, so as to improve
    According to different embodiments, the mechanical                  the sealing. The improvement of the sealing may be pro-
 deformations to which sealable device 120 is stable are                vided by at least two of the following effects: (i) the folding
 selected from the group consisting of: bending, rotation,         60   of sealable device provides an improvement the closure of
 twisting, tilting, or any combination thereof.                         the sealable device; (ii) the magnetic attraction of the
    According to different embodiments, when a sealing is               magnetic elements of third strip 240 improves the magnetic
 provided by the magnetic strips of the present invention,              attraction between the magnetic elements of the first and the
 sealable device 120 may be flexible and water impermeable.             second strips 210 and 212.
    According to the embodiments of FIGS. 3 and 4, first strip     65      According to other embodiments of the present invention,
 110 and second strip 120 are locateable at an opening of               the sealable device may comprise four or more magnetic
 sealable device 120.                                                   strips with magnetic elements incorporated therein.
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.40 Page 21 of 24


                                                       US 9,966,174 B2
                               19                                                                      20
     FIGS. 6a-b schematically illustrate an embodiment in                 pocket is a swimming suit, the sealing has to be preserved
 which two pair of magnetic strips are illustrated. According             when the user is wearing the swimming suit, and the sealing
 to these figures, additionally two the first and the second              closure is bent.
 strips 310 and 312, sealable device 300 further comprises the               For example, as illustrated in FIG. 4, the sealing closure
 following elements:                                                      provided by first and second strips 110 and 115, is incorpo-
 a. a third flexible strip 317, having a main axis, a first side          rated within sealable device 120. According to this embodi-
     and a second side, with a plurality of cavities adapted to           ment, the first membrane and/or the second membrane are
     incorporate a plurality of magnetic elements. Third strip            the walls 125 and 127 of sealable device 120.
     317 is connectable to first wall 322, such that the plurality           According to some embodiments, the sealing closure of
                                                                     10
     of magnetic elements of third strip 317 are embedded                 the present invention which is illustrated in FIG. 3 and FIG.
    within the plurality of cavities between third strip 317 and          4, is a one way valve. As a one way valve, the sealing is
     first wall 322;                                                      opened by an actuated pressure within the sealing closure,
 b. a fourth flexible strip 318, having a main axis, a first side         and following that, the material (e.g., air) which is trapped
     and a second side, with a plurality of cavities adapted to      15
                                                                          within the valve goes out, and the sealing is closed again.
     incorporate a plurality of magnetic elements, the fourth             For example, the one valve may be used in order to release
     strip 318 is connectable to second wall 323, such that the           an air which is trapped within the sealable device, while
    plurality of magnetic elements of fourth strip 318 are                preventing water from entering within the device.
     embedded within the plurality of cavities between fourth                According to another embodiment of the present inven-
     strip 318 and second wall 323.                                  20   tion, the sealing closure may comprises a third strip with
    As illustrated in FIGS. 6a-b, third and fourth strips 317             magnetic elements which are covered by a membrane (at
 and 318 and are adapted to be brought together from the side             one of the sides of the third strip). According to some
 of first and second walls 322 and 323, such that the magnetic            embodiments, this strip with the magnetic elements and the
 elements of the third and the fourth strips magnetically                 membrane may be similar to one of the component of the
 attract each other and a sealing is provided.                       25   sealable device. According to this embodiment, the magnets
    According to FIGS. 6a-b, third strip 317 is parallel to first         of the third strip are attracted to the magnets of the second
 strip 310, and second strip 318 is parallel to fourth strip 312.         strip and/or the first strip, and thereby improving the mag-
    As indicated by arrows 327 and 328, the sealing of first              netic attraction between the magnets of the first and the
 and second strips 310 and 312 is adapted to be bent towards              second strips. Moreover, due to the folding of the first and
 the direction of one of the: the second side of third strip 317     30   the second strips when brought together, towards the third
 or the second of fourth strip 318. The sealing of first and              magnetic strip, the closure is improved, and the internal
 second strips 310 and 312 is adapted to magnetically attract             pressure on the sealing closure is reduces. The third mag-
 to one of the: the second side of third strip 317 or the second          netic strip with the magnetic elements and the membrane are
 the of fourth strip 318, so as to improve the sealing. The               be used to provide sustainability to high internal pressure (or
 improvement of the sealing may be provided by at least two          35   other) forces within the sealable device, when the sealable
 of the following effects: (i) the folding of sealable device             device is folded.
 provides an improvement the closure of the sealable device;                 According to different embodiment of the present inven-
 (ii) the magnetic attraction of the magnetic elements of third           tion, the sealing closure of the present invention may be
 strip 317 and/or fourth strip 318 improves the magnetic                  manufactured via the following methods of manufacturing:
 attraction between the magnetic elements of the first and the       40   extrusion, coextrusion, molding, pre-cut polymer sheeting,
 second strips 310 and 312; (iii) the existence of two pair of            laminating, etc.
 magnetic strips, each of which provides a sealing closure,                  According to other embodiments, the present invention
 improves the overall sealing effect provided to sealable                 discloses a single magnetic strip 10 which may be used for
 device 300.                                                              various purposes which are known in the art (e.g., connec-
    According to the embodiments of FIGS. 3-6, the sealable          45   tion of various objects to each other, fastening purposes,
 device of the present invention is a pouch.                              etc.). For example, the single magnetic strip 10 (with the
    According to the some embodiments, the sealing closure                plurality of magnetic 18 encapsulated by a first membrane
 of the present invention may be incorporated within a                    19) may be used for: dry store of objects, storage of
 sealable device which is according to the embodiment is a                materials, tents, sealable structures and/or rooms, green-
 pouch. The sealing closure of the present invention is              50   houses, covering and/or isolation for long periods of time,
 adapted to provide sealing to the internal cavity of sealable            medical purposes.
 device. When sealing is provided by the sealing closure,                    Reference is now made to FIG. 7, which schematically
 sealable device is sealed.                                               illustrates a single magnetic strip 410 having a main axis, a
     For example, the first strip of the present invention may            first side 414 and a second side 415, with a plurality of
 be mechanically connected to one portion (e.g., internal            55   cavities 413 adapted to accommodate a plurality of magnetic
 wall) of a sealable device via a first connecting means, and             elements 418. The magnetic strip 410 further comprises
 second strip of the present invention may be mechanically                membrane 416 connectable to first side 414 such that the
 connectable to another portion (e.g., the other internal wall)           plurality of magnetic elements 418 are embedded within the
 of a sealable device via a second connecting means.                      plurality of cavities 413 within single magnetic strip 410 and
    According to different embodiments of the present inven-         60   covered by membrane 416.
 tion, the first and the second connecting means are selected                According to different embodiments, magnetic strip 410
 from the group consisting of: RF welding, ultrasonic weld-               is adapted to attract to a ferromagnetic material or a mag-
 ing, heat welding, sewing, via a seal tape, gluing, or any               netic material from the side of first membrane 416.
 combination thereof.                                                        According to different embodiments, magnetic strip 410
     The ability of the present invention to present invention to    65   is adapted to magnetically attract to a curved surface while
 provide stability of the sealing is highly important in various          preserving the connection of the same along the length of the
 cases. For example, when the sealing closure is used as a                same.
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.41 Page 22 of 24


                                                      US 9,966,174 B2
                               21                                                                      22
    According to different embodiments, first membrane 416               a pocket, a device useful for sterile purposes, a door with a
 and is characterized by: (i) a predetermined thickness which            frame, a tent, a greenhouse, a waterproof pocket, or any
 substantially preserves the magnetic attraction capabilities            combination thereof.
 of the plurality of magnetic elements of the first strip; and,             According to some embodiments, the sealing closure
 (ii) a predetermined static friction coefficient which substan-         which may be provided by magnetic strip 410 is usable in
 tially prevents movement of the first membrane with respect             fields selected from the group consisting of: packaging,
 to a material to which the magnetic elements are attracted.             storage, military, medical, agriculture, food, outdoor activi-
    According to different embodiments, the predetermined                ties, textile, fashion, or any combination thereof.
 thickness of first membrane 416 is between about 0.05 mm                   According to some embodiments, the sealing closure
 to about 0.6 mm. According to other embodiments, the               10   which may be provided by magnetic strip 410 is a one way
 predetermined thickness of first membrane 416 is about 0.2              valve.
 mm. According to different embodiments, the predetermined                  According to some embodiments, the plurality of cavities
 static friction coefficient is between about 0.01 to about 0.99.        of first strip 412 may be selected from the group consisting
 According to other embodiments, the predetermined static                of: niches, recesses, pits, openings, holes, full openings,
 friction coefficient is between about 0.1 to about 0.6.            15   apertures, or any combination thereof.
 According to other embodiments, the predetermined static                   According to some embodiments, magnetic strip 410 may
 friction coefficient is about 0.5.                                      additionally comprise a second membrane connectable to
    According to some embodiments, the plurality of cavities             the second side of first strip 412, such that the plurality of
 are equally spaced between each other at a distance of                  magnetic elements of the first strip are embedded within the
 between about 2 mm to about 8 mm, such that each magnetic          20   plurality of cavities between the first strip and the second
 element within each cavity of the plurality of cavities is              membrane.
 characterized by: a diameter of between about 4 mm to about                According to some embodiments, the sealing closure is
 10 mm; and, a thickness of between about 1 to about 3 mm.               manufactured according to a method selected from the group
    According to some embodiments, first strip 412 is char-              consisting of: extrusion, coextrusion, molding, or any com-
 acterized by a width of between about 10 mm to about 20            25   bination thereof.
 mm, and a thickness of about 1 to about 3 mm.                              According to some embodiments, the extrusion method is
    According to some embodiments, first membrane 416 and                adapted to: (i) provide continuous first strip; and, (ii) form
 first strip 412 may be made of polymeric materials selected             a plurality of cavities within the first strip.
 from a group consisting of: elastomer, rubber, TPR, TPE,                   According to some embodiments, the molding method is
 TPU, HPU, Neoprane, Polyacrylates, Polyamides, Polyes-             30   adapted to provide the first strip with the plurality of cavities
 ters, Polycarbonates, Polyimides, Polystyrenes, acrylonitrile           according to a predetermined model.
 butadiene styrene (ABS), polyacrylonitrile (PAN) or                        According to some embodiments, the magnetic strip
 Acrylic, polybutadiene, poly (butylene terephthalate) (PBT),            further comprises a coating adapted to be mechanically
 poly (ether sulfone) (PES, PES/PEES), poly(ether ether                  connected to the first strip from the second side of the same,
 ketone)s (PEEK, PES/PEEK), polyethylene (PE), poly(eth-            35   when the plurality of cavities are full openings.
 ylene glycol) (PEG), poly (ethylene terephthalate) (PET),                  Reference is now made to FIGS. Sa-c, which schemati-
 polypropylene (PP), polytetrafluoroethylene (PTFE), sty-                cally illustrates the different embodiments according to
 rene-acrylonitrile resin (SAN), poly(trimethylene terephtha-            which the strip of the present invention may be manufac-
 late) (PTT), polyurethane (PU), polyvinyl butyral (PVB),                tured. According to these embodiments, the strip of the
 polyvinylchloride (PVC), polyvinylidenedifluoride (PVDF),          40   present invention may be characterized by any known in the
 poly(vinyl pyrrolidone) (PVP), or any combination thereof.              art geometrical structure, shape or dimensions (ID, 2D, or
    According to some embodiments, the magnetic elements                 3D) such as: rectangular, oval, or any other known the art
 may be made of a material selected from the group consist-              geometrical structure. As can be seen in these figures, the
 ing of: Neodymium, Neodymium Iron Boron (NdFeB),                        arrangement of the magnetic elements with the magnetic
 Samarium-Cobalt, Electromagnet, any other type of rare-            45   strip of the present invention may be provided according to
 earth magnet, and any combination thereof.                              different patters (according to the different needs).
    According to some embodiments, magnetic strip 410 may                   The sealing closure of the present invention can be
 be stable to mechanical deformations selected from the                  manufactured according to the following steps:
 group consisting of: bending, rotation, twisting, tilting, or           a. Providing (i) a first flexible strip, having a main axis, a
 any combination thereof.                                           50      first side and a second side, with a plurality of cavities
    According to some embodiments, magnetic strip 410 may                   adapted to incorporate a plurality of magnetic elements;
 be flexible and water impermeable. According to some                       and, (ii) a second flexible strip, having a main axis, a first
 embodiments, magnetic strip 410 may be used within a                       side and a second side, with a plurality of cavities adapted
 sealable device, such that when magnetic strip 410 is                      to incorporate a plurality of magnetic elements.
 attracted to another ferromagnetic or magnetic element, the        55   b. Inserting the plurality of magnetic elements within the
 sealable device is sealed.                                                 plurality of cavities of the first and the second strips.
    According to some embodiments first strip 412 is                     c. Connecting a first membrane to the first side of the first
 mechanically connectable to one portion of the sealable                    strip, thereby embedding the plurality of magnetic ele-
 device via a first connecting means. The one portion may be                ments of the first strip within the plurality of cavities
 located at an opening of the sealable device, and the first        60      between the first strip and the first membrane.
 connecting means may be selected from the group consisting              d. Connecting a second membrane to the first side of the
 of: RF welding, ultrasonic welding, heat welding, sewing,                  second strip, thereby embedding the plurality of magnetic
 via a seal tape, gluing, or any combination thereof.                       elements of the second strip within the plurality of cavi-
    According to some embodiments, the one portion is the                   ties between the second strip and the second membrane.
 first membrane.                                                    65      Each one of the first and the second membranes is
    According to some embodiments, the sealable device is                   characterized by: (i) a predetermined thickness which
 selected from the group consisting of: a pouch, a bag, a sack,             substantially preserves the magnetic attraction capabili-
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.42 Page 23 of 24


                                                         US 9,966,174 B2
                                23                                                                        24
    ties of the plurality of magnetic elements of the first and             closing for tents/green houses, closing for long/short term,
    the second strips; and, (ii) a predetermined static friction            Temperature controlled, conditions (Dry storage), Temp/
    coefficient;                                                            long term covers for vehicles or outdoors, medical use for
 e. Bringing together the first strip and the second strip from             keeping sterile tools air and gas tight, reusable seal for
    the side of the first and second membranes, and magneti-                transporting sensitive goods, biochemical warfare protection
    cally attracting the magnetic elements of the first strip and           gear, food industry as a reusable seal (like dog food bags),
    the second strip to each other, thereby providing a sealing.            boating and water sports, detached or connected pouches,
    According to different embodiment of the present inven-                 bags of all descriptions.
 tion, the first and the second strips of the present invention                An additional advantage of the present invention is the
 may be manufactured via an extrusion or a molding method.             10   easy opening of the sealing. In other words, the amount of
    If the sealing closure is manufactured in the extrusion                 power needed in order to open the sealing is relatively low.
 method, the method comprises additional steps of: (i) pro-                 According to an experimental data, the power which is
 ducing a continuous first and second strips; and, (ii) forming             needed in order to separate two magnets is between about
 the plurality of cavities within the first strip and the second            0.5 Kg. to 1.1 Kg.
 strip. According to some embodiments, in the extrusion                15      According to another experimental data which was
 process, which may be fully automated, cavities are formed                 obtained from experiment on the shear forces between the
 within the strips, and magnets are inserted within the strips              first and the second membranes of the sealing closure, the
 only after that. The process of forming the cavities may be                results are the following:
 performed by a punching machine which creates openings
 (two-sided openings), or by a pressure machine.                       20
    If the sealing closure is manufactured in the molding                               No. of magnets             Shear forces (N)
 method, the method comprises an additional step of: pro-                                                                1.47
 ducing a strip with the plurality of cavities according to a                                  2                         3.78
 predetermine model.                                                                                                     5.44
    The method of manufacturing a sealing closure further              25                      4                         8.10
                                                                                                                        10.19
 comprises a step of providing the first membrane and the                                                               12.28
 second membrane with the predetermined thickness of                                           7                        14.15
 between about 0.05 mm to about 0.6 mm.                                                                                 17.01
    Reference is now made to a method of manufacturing a                                       9                        19.40
                                                                                              10                        21.93
 sealable device, said device comprising a magnetic sealing            30
                                                                                              11                        23.19
 closure having                                                                               12                        24.51
 a. a first flexible strip, having a main axis, a first side and a                            13                        26.18
    second side, with a plurality of cavities adapted to incor-                               14                        30.82
                                                                                              15                        31.21
    porate a plurality of magnetic elements;
 b. a second flexible strip, having a main axis, a first side and      35
    a second side, with a plurality of cavities adapted to                    The invention claimed is:
    incorporate a plurality of magnetic elements;                             1. A magnetic sealing closure, comprising:
 c. a first wall connectable to said first side of said first strip,          a. a first flexible strip, having a main axis, a first side and
    such that said plurality of magnetic elements of said first                  a second side, with a plurality of cavities having a
    strip are embedded within said plurality of cavities               40        plurality of magnetic elements therein, said first strip
    between said first strip and said first wall;                                having a uniform predetermined thickness defined by
 d. a second wall connectable to said first side of said second                  said first side and said second side;
    strip, such that said plurality of magnetic elements of said              b. a second flexible strip, having a main axis, a first side
    second strip are embedded within said plurality of cavities                  and a second side, with a plurality of cavities having a
    between said second strip and said second wall;                    45        plurality of magnetic elements therein, said second
    wherein said first and second strips and are adapted to be                   strip having a uniform predetermined thickness defined
       brought together from the side of said first and second                   by said first side and said second side;
       walls, such that said magnetic elements of said first and              c. a third flexible strip, having a main axis, a first side and
       said second strips magnetically attract each other and a                  a second side, with a plurality of cavities having a
       sealing is provided,                                            50        plurality of magnetic elements therein, said third strip
    The aforementioned method comprising steps of injecting                      having a uniform predetermined thickness defined by
       in a single mould the body of the sealable device and                     said first side and said second side;
       the magnetic sealing closure and incorporating within                  wherein said sealing closure further comprises a first
       said body said magnetic sealing closure during the                        membrane coupled to said first side of said first strip,
       mould casting process.                                          55        such that said plurality of magnetic elements of said
    According to different embodiments of the present inven-                     first strip are flush mounted and embedded within said
 tion, the sealing closure is characterized by a characteristic                  plurality of cavities between said first strip and said first
 selected from: gas proof, waterproof, designed for biological                   membrane, said first membrane further coupled to said
 warfare, extremely flexible and splash proof.                                   first side of said third strip, such that said plurality of
    According to different embodiments of the present inven-           60        magnetic elements of said third strip are flush mounted
 tion, the sealing closure may be characterized by a prede-                      and embedded within said plurality of cavities between
 termined length (e.g., 30 cm-50 meter), or a continuous                         said third strip and said first membrane; and, said
 length.                                                                         sealing closure further comprises a second membrane
    The present invention can also be used for: pockets in a                     coupled to said first side of said second strip, such that
 swim wear for men or women, detached water resistant                  65        said plurality of magnetic elements of said second strip
 pouches for use in the water, waterproof pockets in military                    are flush mounted and embedded within said plurality
 uniforms, waterproof pockets in outdoor recreation clothing,                    of cavities between said second strip and said second
Case 3:19-cv-00734-BEN-LL Document 1-2 Filed 04/22/19 PageID.43 Page 24 of 24


                                                      US 9,966,174 B2
                               25                                                                  26
        membrane; wherein said first and said second strips            s~id third strip are selected from the group consisting of:
        provide a first seal when said first and said second strips    mches, recesses, pits, openings, holes, full openings, or
        are brought together from said first sides of said first       apertures.
        and said second strips and magnetic elements of said              11. The magnetic sealing closure of claim 1, wherein said
        first and said second strips magnetically attract each         sealing    closure is manufactured according to a method
                                                                       selected from the group consisting of: extrusion, coextru-
        other, wherein said first and said third strips provide a
                                                                       sion, or molding.
        second seal when said first, said second, and said third          12. The magnetic sealing closure of claim 1, wherein said
        strips are subsequently brought together from said             membranes each have a predetermined thickness of between
        second sides of said first and said third strips and           0.05 mm and 0.6 mm.
                                                                    10
        magnetic elements of said first and said third strips             13. The magnetic sealing closure of claim 1, wherein said
        magnetically attract each other.                               membranes each have a predetermined thickness of between
     2. The magnetic sealing closure of claim 1, wherein each          0.2 mm and 0.4 mm.
 of said membranes have a predetermined static friction                   14. The magnetic sealing closure of claim 1, wherein said
 coefficient which substantially prevents movement of said 15 plurality of cavities of said strips are equally spaced between
 membranes with respect to each other.                                 each other at a distance of between 2 mm and 8 mm such
     3. The magnetic sealing closure of claim 1, wherein said
                                                                       that each magnetic element within each cavity of said
 membranes are walls of a sealable device.                             plurality of cavities has a diameter of between 4 mm and 10
     4. The magnetic sealing closure of claim 1, wherein said
                                                                       mm, and a thickness of between 1 mm and 3 mm.
 magnetic elements of said strips comprise a material 20                  15. The magnetic sealing closure of claim 1, wherein said
 selected from the group consisting of: Neodymium, Neo-                first strip and said second strip have a width of between 1O
 dymium Iron Boron (NdFeB), Samarium-Cobalt, or Elec-                  mm and 20 mm, and wherein said uniform predetermined
 tromagnet.                                                            thickness of said first strip and said second strip is between
     5. The magnetic sealing closure of claim 1, wherein said
                                                                       1mmand3 mm.
 first seal is stable to mechanical deformations selected from 25         16. The magnetic sealing closure of claim 1, wherein said
 the group consisting of: bending, rotation, twisting, and/or          membranes      and said strips comprise polymeric materials
 tilting.                                                              selected from the group consisting of: elastomer, rubber,
     6. The magnetic sealing closure of claim 1, wherein said
                                                                       TPR, TPE, TPU, HPU, Neoprane, Polyacrylates, Poly-
 first seal is flexible and water impermeable.                         amides, Polyesters, Polycarbonates, Polyimides, Polysty-
     7. The magnetic sealing closure of claim 1, wherein said 30
                                                                       renes, acrylonitrile butadiene styrene (ABS), polyacryloni-
 strips and said membranes are sealingly connected via                 trile (PAN) or Acrylic, polybutadiene, poly (butylene
 mechanical connection means, and wherein said mechanical              terephthalate) (PBT), poly (ether sulfone) (PES, PES/
 connection means are selected from the group consisting of:           PEES), poly( ether ketone)s (PEEK, PES/PEEK), polyethyl-
 RF welding, ultrasonic welding, heat welding, sewing, via a           ene    (PE), polyethylene glycol) (PEG), poly (ethylene
 seal tape, or gluing.                                                 terephthalate) (PET), polypropylene (PP), polytetrafluoro-
                                                                    35 et~ylene (PTFE), styrene-acrylonitrile resin (SAN), poly
     8. The magnetic sealing closure of claim 1, wherein said
 sealing closure is incorporated in a sealable device which is         (tnmethylene terephthalate) (PTT), polyurethane (PU),
 selected from the group consisting of: a pouch, a bag, a sack,        polyvinyl    butyral (PVB), polyvinylchloride (PVC), polyvi-
 a pocket, a device useful for sterile purposes, a door with a         nylidenedifluoride (PVDF), or polyvinyl pyrrolidone (PVP).
 frame, a tent, a greenhouse, or a waterproof pocket.                     17. The magnetic sealing closure of claim 2, wherein said
                                                                    40 predetermined static friction coefficient of said membranes
     9. The magnetic sealing closure of claim 1, wherein said
 sealing closure is usable in fields selected from the group           is between 0.01 and 0.99.
 consisting of: packaging, storage, military, medical, agricul-           18. The magnetic sealing closure of claim 2, wherein said
 ture, food, outdoor activities, textile, or fashion.                  predetermined     static friction coefficient of said membranes
     10. The magnetic sealing closure of claim 1, wherein said
                                                                       is between 0.1 and 0.6.
 plurality of cavities of said first strip, said second strip, and                               * * * * *
